Citation Nr: 0017892	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In his April 1999 substantive appeal, the veteran indicated 
that he wanted a hearing before a Member of the Board.  
However, in correspondence received in August 1999, he 
indicated that he wished to withdraw his request for a Board 
hearing.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for certain chronic 
disabilities, such as psychoses, will be presumed if manifest 
to a compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well-grounded claim, as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's service medical records reveal no treatment for 
or diagnosis of a psychiatric disability.  The veteran 
indicated that he suffered from frequent or terrifying 
nightmares on the medical history portion of his February 
1956 service separation examination.  He was reported as 
psychiatrically normal at the February 1956 medical 
examination for separation.

In a statement submitted in support of his claim, the veteran 
indicated that he was prescribed "nerve medication" 
starting in 1956.  However, he indicated in his February 1999 
notice of disagreement that the doctor who had prescribed the 
medication was deceased and that records from that doctor 
were no longer available.

In an August 1999 letter, the veteran's private physician, 
Wes F. Hard, M.D., stated that the veteran suffered from 
chronic anxiety disorder with depression.  Dr. Hard remarked 
that he believed that the veteran's chronic anxiety disorder 
"is a service related condition."

The Board notes that the record includes a medical diagnosis 
of a current psychiatric disability, and also contains 
medical evidence of a link to service in the form of the 
opinion in the August 1999 letter from Dr. Hard.  As Dr. 
Hard's August 1999 opinion related the veteran's current 
psychiatric disorder to service, the Board finds that the 
evidence of record supports a finding that the veteran's 
claim is well grounded.  See Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).

However, additional development is necessary prior to final 
adjudication of the claim on the merits.  The Board finds 
that the veteran should be examined by a psychiatrist who has 
reviewed his service medical records and available 
postservice records.  This case will be remanded to the RO 
for that purpose.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded, and, to that 
extent only, the appeal is granted.


REMAND

A review of Dr. Hard's August 1999 letter linking the 
veteran's current psychiatric disorder to his period of 
active service reveals that the opinion was apparently made 
without the benefit of a review of all pertinent medical 
records, including the veteran's service medical records.  
Furthermore, Dr. Hard did not provide any rationale for his 
opinion.  Accordingly, the Board finds that an opinion based 
on a complete review of the veteran's medical records is 
required to determine whether it is at least as likely as not 
that the veteran has a current psychiatric disorder 
etiologically related to service.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be afforded a VA 
mental disorders examination.  It is 
imperative that the claims file and a 
copy of this Remand be made available to 
the examiner for review.  The examiner 
should review the service medical 
records, the medical and other 
postservice evidence in the claims file, 
and any additional private or VA records 
obtained by the RO following this remand.  
Any appropriate studies should be 
performed.  The examiner should determine 
the diagnosis of any psychiatric 
disability found to be present.  If a 
current psychiatric disorder is found, 
the examiner is requested to express an 
opinion, with full rationale, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that a 
current psychiatric disorder had its 
inception during service or is otherwise 
related to the veteran's active duty 
service.

2.  Following completion of this action, 
the RO should readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, he should be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto. The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  The veteran 
has the right to submit additional evidence and argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



